                                Case 7:19-cv-05822-KMK Document 1-1 Filed 06/20/19 Page 1 of 2
                                                         Exhibit A to the Complaint
Location: Larchmont, NY                                                                            IP Address: 24.189.81.115
Total Works Infringed: 25                                                                          ISP: Optimum Online
 Work         Hash                                         UTC              Site      Published        Registered       Registration
 1            C17A2D39577A7A17B0FA308F8099E113D2E6F692     03/24/2019       Tushy     03/12/2019       04/29/2019       PA0002169947
                                                           19:53:24
 2            0055B788E96EAA3B5D4A4142C2DF5337045FFD4D     07/31/2018       Vixen     07/13/2018       08/07/2018       PA0002131906
                                                           04:23:47
 3            0F45BB6442A36F52A9E5F4B7ECFA9D461091B278     09/04/2018       Vixen     08/12/2018       09/01/2018       PA0002119680
                                                           19:11:55
 4            1018A676073B24EB9A7384E7BF56686079E27B27     08/11/2018       Tushy     07/20/2018       09/05/2018       PA0002134598
                                                           02:21:49
 5            1D652D14E624CF4FE65234E00AB298914C6B5B1B     01/10/2019       Vixen     01/04/2019       01/22/2019       PA0002147681
                                                           04:18:44
 6            2576C73FCD16A2BDC9675221DA0B37F983BF2064     03/24/2019       Tushy     03/07/2019       03/31/2019       PA0002163981
                                                           19:53:57
 7            2792CFE99C40641407BFC00440005D0FBAC48D6F     07/27/2018       Tushy     07/25/2018       09/05/2018       PA0002134601
                                                           01:25:45
 8            55298BBC330B3C971890294BDE7CAC90F58A2867     12/25/2018       Vixen     11/05/2018       11/25/2018       PA0002136632
                                                           01:02:09
 9            554533137FFF82A5E12D814DF4F41683E49F2039     03/24/2019       Vixen     03/10/2019       04/29/2019       PA0002170360
                                                           19:52:58
 10           557890FBF8E099C480A53ECD7C3E84918FD0E573     08/02/2018       Vixen     07/28/2018       09/01/2018       PA0002119572
                                                           03:23:18
 11           5954CA36DA9BD29C667D78C6FA6EE9CFB6C65806     12/25/2018       Vixen     07/18/2018       09/01/2018       PA0002119684
                                                           01:05:34
 12           60FEB3E4F343965C4C847A6F071D77F52C61BB52     10/23/2018       Tushy     09/23/2018       11/01/2018       PA0002143415
                                                           03:26:45
 13           654FDEBA4D88249E1F34D0661AB9A548091828CC     08/10/2018       Tushy     08/09/2018       09/05/2018       PA0002135685
                                                           02:50:59
 14           6EF8D880A4BA06481EE79D4E1CE6851A1F6DA3FB     11/18/2018       Tushy     11/07/2018       11/25/2018       PA0002136607
                                                           04:58:41
 15           6F163C383995F829D551524573789A6FEC5C22D5     07/04/2018       Vixen     06/03/2018       07/09/2018       PA0002109331
                                                           15:21:10
 16           7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18     02/16/2019       Tushy     01/26/2019       02/22/2019       PA0002155150
                                                           05:13:45
 17           7C99E492EC61646CED06952C682B68AACFCD7C33     02/28/2019       Vixen     02/23/2019       04/29/2019       PA0002169931
                                                           02:28:41
                         Case 7:19-cv-05822-KMK Document 1-1 Filed 06/20/19 Page 2 of 2
Work   Hash                                     UTC          Site       Published    Registered   Registration
18     8F246D98B53D9E87A4452E6E3160EEE8E7ACB663 08/05/2018   Tushy      08/04/2018   09/01/2018   PA0002119573
                                                03:39:24
19     958114234F010ED12787587C6B9FA13E19388CF1 01/27/2019   Vixen      10/26/2018   12/10/2018   PA0002145824
                                                23:38:17
20     D4BB512F8C0AE6A2925772036D1AD41CDC088861 12/25/2018   Vixen      10/01/2018   11/01/2018   PA0002143421
                                                01:03:55
21     DB96A7BA37F3DA55AE4BFC5882FD07052B7F3B8D 02/06/2019   Vixen      01/19/2019   02/22/2019   PA0002155139
                                                02:18:51
22     DF978B5236C468C5F8745141EE8AF5EE9B17E4B6 08/08/2018   Vixen      08/07/2018   09/05/2018   PA0002135684
                                                03:14:17
23     EC72AB6E2428651D76E9B35E34364FBF997D62E4 03/09/2019   Vixen      03/05/2019   03/31/2019   PA0002163982
                                                01:52:16
24     EFDB886D8D69B8D7CC31153066C52424FA716283 09/18/2018   Vixen      06/23/2018   07/26/2018   PA0002112155
                                                20:12:31
25     FB7E3EA3B9E083499E761482A6C6D7DFDB749555 11/06/2018   Vixen      10/06/2018   11/01/2018   PA0002141493
                                                12:53:59
